Citation Nr: 1825039	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-23 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a service connection for Peyronie's disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge by video teleconference.  The hearing transcript is associated with the claims file.

This matter was remanded by the Board in March 2016 and April 2017.  The requested development having been completed, the claim is again before the Board.

VA examination conducted in 2016 and VA records review conducted in 2017 establish that the Veteran is diagnosed with Peyronie's disease, a condition separate and apart from the erectile dysfunction associated with the service-connected diabetes.  Accordingly, the issue has been re-characterized as one of entitlement to service connection for Peyronie's disease and is thus reflected as such on the front page of this decision.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence supports a finding that the Peyronie's disease is the result of the service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for the Peyronie's disease as secondary to the service-connected diabetes mellitus have been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Alternatively, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a). To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

VA examinations conducted in 2016 and by records review in 2017 reflect that the Veteran is diagnosed with Peyronie's disease.  The 2017 VA examiner opined that although the medical literature provided did not support a finding that diabetes mellitus caused Peyronie's disease, it did suggest that diabetes mellitus is a major risk factor for more severe Peyronie's disease than if diabetes mellitus was not present.  Given the findings presented in the medical literature as well as studies involving other organ systems, the VA examiner concluded that it is at least as likely as not that the service-connected diabetes mellitus will aggravate the Veteran's diagnosed Peyronie's disease beyond its natural progression.  See November 2017 Records Review Examination and Medical Opinion (filed under C&P Exam, rec'd 11/28/2017),  p. 2.

However, in this case, the VA examiner observed, there is no baseline to determine if and how much aggravation of Peyronie's disease has occurred due to the service-connected diabetes mellitus without resorting to mere speculation.  See Id.

Nevertheless, having resolved reasonable doubt in the Veteran's favor, the Board finds service connection for Peyronie's disease, as secondary to the service-connected diabetes mellitus, is appropriate.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Peyronie's disease, as secondary to the service-connected diabetes mellitus, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


